Citation Nr: 0716238	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  05-13 917	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel







INTRODUCTION

The veteran served on active duty from July 1966 to 
April 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  In that rating decision, the San Diego RO 
granted service connection for PTSD with a 10 percent rating 
effective from August 2002.  The RO in Honolulu, Hawaii, 
notified the veteran of the decision and his appellate 
rights, and it is the Honolulu RO that has subsequently 
addressed the veteran's claim.  The veteran disagreed with 
the 10 percent rating, and in a decision dated in March 2005, 
a Decision Review Officer (DRO) at the Honolulu RO granted an 
increase in the initial rating from 10 percent to 50 percent 
effective from the date of receipt of the service connection 
claim in August 2002.  The veteran perfected his appeal, and 
the issue before the Board is entitlement to an initial 
rating in excess of 50 percent for PTSD.  

In a November 2005 rating decision, the RO denied an 
increased rating for the veteran's service-connected 
bilateral hearing loss and also denied entitlement to a total 
disability rating based on individual unemployability due to 
his service-connected disabilities (TDIU).  The RO notified 
the veteran of that decision and informed him of his 
appellate rights via a November 2005 letter.  There is no 
indication in the claims file that the veteran had filed a 
notice of disagreement with that decision as of the time the 
claims file was sent to the Board in September 2006, and 
neither the hearing loss increased rating claim nor the TDIU 
claim is currently before the Board.  See Archbold v. Brown, 
9 Vet. App. 124 (1996) (a notice of disagreement initiates 
appellate review in VA administrative adjudication process, 
and the request for appellate review is completed by the 
claimant's filing of substantive appeal after statement of 
the case is issued).  




FINDING OF FACT

The veteran's service-connected PTSD is manifested primarily 
by disturbed sleep (including nightmares), intrusive 
thoughts, depression, anxiety, irritability, anger, and some 
estrangement from others.  At no time during the appeal 
period has the evidence shown that that the veteran suffers 
from symptoms such as suicidal ideation; obsessional rituals 
that interfere with routine activities; illogical, obscure or 
irrelevant speech; near-continuous panic; impaired impulse 
control; spatial disorientation; or neglect of personal 
appearance and hygiene.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 50 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA duties to notify and assist

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2006).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See 38 C.F.R. § 3.159.  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
any award of benefits.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits is issued by the agency of original jurisdiction.  
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The veteran filed his claim for service connection for PTSD 
in August 2002.  In a letter dated in January 2003, prior to 
the initial adjudication of his service connection claim, the 
RO notified the veteran about the VCAA and of the evidence 
needed to substantiate his claim for service connection for 
PTSD.  The RO told the veteran what evidence VA would obtain 
and what evidence he should provide relative to the service 
connection claim.  The RO advised the veteran that 
information needed from him included the identification of 
the person, agency, or company having records he thought 
would help decide his claim.  The RO requested that the 
veteran identify all VA and non-VA medical treatment and 
provide release authorization for records from non-VA health 
care providers.  As noted in the Introduction, in a July 2003 
rating decision the San Diego RO granted service connection 
for PTSD and assigned a 10 percent rating effective from the 
date of receipt of the veteran's claim in August 2002.  

Following the veteran's disagreement with the 10 percent 
rating, a DRO increased the initial PTSD rating to 50 percent 
from the date of receipt of the veteran's claim and issued a 
statement of the case (SOC) in March 2005 in which he set out 
in detail the rating criteria for PTSD.  Thereafter, in 
April 2005, the veteran filed a timely substantive appeal.  
The United States Court of Appeals for Veterans Claims 
(Court) had held that in case where service connection has 
been granted and an initial disability rating and effective 
date have been assigned, the typical service-connection claim 
has been more than substantiated - it has been proven, 
thereby rendering section 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has 
been fulfilled.  Dingess, 19 Vet. App. at 491.  

As to the duty to assist, the veteran's service medical 
records are in the claims file.  The RO has obtained VA 
medical records for the veteran, and the veteran underwent VA 
compensation and pension examinations in May 2003 and 
February 2005.  When he filed his substantive appeal in 
April 2005, the veteran requested a Board hearing at the RO, 
but the record shows that the veteran withdrew that request 
in August 2006.  At that time, he stated he had no further 
evidence to submit in conjunction with his claim.  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran with 
respect to his claim of entitlement to an initial rating in 
excess of 50 percent for PTSD, and no additional assistance 
or notification is required.  The veteran has suffered no 
prejudice that would warrant a remand, and his procedural 
rights have not been abridged.  

Increased ratings-in general

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2006).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2006).  

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.  

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."  In contrast, in Fenderson v. West, 12 Vet. 
App. 119 (1999), the Court held that the rule from Francisco 
does not apply where the appellant has expressed 
dissatisfaction with the assignment of an initial rating 
following an initial award of service connection for that 
disability.  Rather, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings.  

Background

The veteran's DD Form 214 shows he served as a diver on an 
underwater demolition team and was qualified to wear the Navy 
and Marine Corps Parachutist Insignia.  He served in Vietnam, 
and his awards and decorations include the Combat Action 
Ribbon.  The veteran's service medical records do not 
document any psychiatric problems during service.  

The earliest pertinent post-service medical evidence consists 
of VA mental health clinic records, which show the veteran 
was seen in June 2002.  At that time, he reported that he had 
been having difficulties falling asleep since he retuned from 
Vietnam.  He reported that he does not sleep with his spouse 
and had not done so for many years because he could not deal 
with being touched and while he was asleep he had grabbed and 
twisted her arm when she touched him.  He said he went to bed 
at 11pm, but at times did not fall asleep until 2am, and 
always awoke at 5am.  The veteran indicated he had no friends 
or anyone to talk with and had never told his spouse or 
anyone else about his military experience.  He had recently 
talked with a veteran with whom he had served in Vietnam, and 
on his recommendation came to VA for help.  The veteran 
reported intrusive thoughts of Vietnam 2 to 3 times a week 
and admitted he was easily angered, especially when he heard 
others talk about war.  He said he tried to keep busy so that 
he did not have time to think.  The veteran reported he had 
been maintaining two to three jobs and was currently a 
teacher for high-risk high school students and taught 
driver's education.  

The VA mental health clinic record shows that on mental 
status examination in June 2002, the veteran was oriented in 
all spheres, his appearance was clean, and his speech was 
modulated appropriately.  His thought process was linear, and 
there were no delusions or hallucinations.  The psychologist 
described the veteran's attention, concentration, and memory 
as good and said the veteran's mood was depressed and his 
affect was restricted.  The veteran gave a history of having 
had suicidal ideation in the past (one and a half years ago) 
with no current suicidal ideation.  The psychologist said the 
veteran did not have homicidal ideation.  The reported global 
assessment of functioning (GAF) score was 65.  

At the veteran's first VA individual therapy session in late 
June 2002, he reported he was troubled by sleep problems and 
slept only three and a half to four hours per night.  He 
reported intrusive thoughts about men he knew in Vietnam, 
most of whom were killed in action.  The veteran said he had 
few friends and considered himself a loner.  He also said he 
had held as many as three jobs at the same time just to keep 
busy, and he expressed great concern about retirement from 
teaching because of the huge gap it would put into his life.  

In a VA mental health clinic biopsychosocial assessment in 
August 2002, the psychiatric review of symptoms included 
agoraphobia, compulsive checking of surroundings, angry 
outbursts toward his wife and son, intrusive thoughts, social 
avoidance/isolation, history of suicidal thoughts, flashbacks 
three to four times a year, emotional numbness, panic attacks 
(anxiety episodes), palpitations (with heavy breathing), 
sleep problems, anhedonia (except now interested in 
paragliding), feeling depressed, some racing thoughts, and 
agitation.  There was no homicidal ideation.  On mental 
status examination, the examiner observed the veteran to be 
neat and well groomed.  His behavior was appropriate, and his 
speech was of normal rate and rhythm.  The veteran was 
oriented in all spheres, and his attention, memory, fund of 
information, and concentration were good as were abstract 
thinking and comprehension.  His thought processes were 
linear and reality based.  The veteran's affect was slightly 
anxious, his mood was slightly depressed, and his insight was 
fair.  The Axis I diagnosis was PTSD and rule out depressive 
disorder, not otherwise specified.  The GAF score was 60.  

During VA individual therapy visits from August 2002 to 
November 2002, the veteran reported continuing sleep problems 
and anger, which presented as being verbally abrupt with 
others.  In late November 2002, the veteran reported that 
since September, he had been feeling more angry, helpless, 
more irritable, and was having more memories of Vietnam.  It 
was noted that the veteran tended to be a "workaholic" to 
avoid trauma memories.  He reported he expected to retire 
within the next year and was anxious about the future, 
searching for productive activity after he retired.  The GAF 
score was 60.  At visits in December 2002 and January 2003, 
the veteran presented as more relaxed, said he was trying to 
work less, and said that finally talking about Vietnam and 
his feelings had been helpful.  

At a visit with a VA psychiatrist in late April 2003, the 
veteran's symptom of primary concern was his sleep 
disturbance with difficulty initiating and maintaining sleep.  
He said that he woke up because of dreams and nocturia.  He 
stated that his symptoms had worsened over the past 2 to 3 
months and he now had difficulty falling back to sleep.  He 
also complained of daytime irritability and anger.  He said 
these problems initially had been at work but recent 
difficulties with his son had caused these symptoms to occur 
more often at home.  He also reported more intrusive memories 
and avoidance behaviors.  The veteran reported a history of 
suicidal ideation about a year and a half ago in which he had 
a plan to shoot himself.  He denied any suicidal ideation 
since then.  On mental status examination the veteran was 
alert and oriented in all spheres.  His mood was depressed 
and anxious, and his affect was full, appropriate, and 
tearful at times.  Speech was normal in rate, volume, and 
clarity.  The veteran's thought process was linear and goal 
oriented.  There were no suicidal or homicidal ideations, 
hallucinations, paranoia, or delusions.  The GAF score was 
50.  The psychiatrist started the veteran on Trazodone.  

At a VA social and industrial survey evaluation in 
April 2003, the veteran reported that he had been married to 
the same woman for 25 years and they have two children.  The 
veteran stated that he and his wife had not slept in the same 
bed since their first son was 2 years old, not for lack of 
intimacy but because of the veteran's extreme nightmares.  
The veteran said he regarded his wife as his closest 
confidante and friend, but he admitted he worked late to 
limit contact and interaction with her.  He stated that his 
disposition and irritability had sparked arguments making it 
unpleasant for both of them.  The veteran reported he had 
been a high school teacher for 25 years.  The veteran said 
that he had felt restlessness during the buildup to the Iraq 
war and sought help from his psychiatrist when the war broke 
out in March.  He said that in early April he was alarmed by 
his reaction to a student, nearly punching him.  He said he 
had decided to retire in June 2003 and was seeking 
alternative activities.  

The social worker said the duration of the veteran's 
depression and anhedonia appeared chronic and not situational 
to retirement.  The GAF was 70.  In the summary portion of 
the report, the social worker noted that the veteran scored 
moderate-severe depression on the Beck Depression Scale.  The 
social worker found the veteran to be a depressed individual 
whose emotions are repressed and whose anger is internalized.  
She said he had used isolation and avoidance to cope with a 
loss of control.  She said he sublimated memories into his 
work, was short-tempered with people he loves, and felt like 
a failure in spite of all he had accomplished.  

At a VA PTSD examination in May 2003, the examining 
psychologist noted the veteran's history, including recent VA 
treatment and the report of the social and industrial survey.  
At the May 2003 examination, the veteran reported sleep 
problems with disturbing dreams about Vietnam about two to 
three times per month.  He said he had a history of 
irritability and anger but reported he had always avoided 
expressing the feelings.  He said he had been increasingly 
fearful of losing control and in the past week had almost hit 
a student in the school where he worked.  He said he was so 
afraid he might lose control that he had decided to retire 
early, at the end of the current school year.  The veteran 
said his symptoms had become worse since the events of 
September 11, 2001, and since the beginning of the Iraq war.  
He reported he felt more anger and lowered ability to control 
himself, partly over a sense of helplessness at the inability 
to influence the course of current events.  He said his fear 
of losing control had also led to increasing isolation and 
avoidance of social contact.  

On mental status examination, there was no impairment of 
thought process or communications.  The psychologist said no 
inappropriate behavior, delusions, or hallucinations were 
noted.  There was no report of homicidal ideation.  The 
veteran reported suicidal thoughts, but said he had no plan 
or intention.  The veteran was oriented in all spheres, and 
his ability to maintain personal hygiene was normal.  The 
psychologist said he noted no memory loss or impairment, that 
the rate, flow, and volume of the veteran's speech were 
normal.  The psychologist noted obsessive safety seeking and 
hypervigilance.  The veteran did not report panic attacks or 
impaired impulse control.  There was moderate to severe 
depression, and there was moderate sleep impairment due to 
dreams and light sleep.  The diagnosis was PTSD, and the GAF 
score was 65.  

At a VA individual therapy visit and at a visit with the 
psychiatrist in May 2003, the veteran reported the incident 
in which he almost hit a student.  The veteran reported he 
took several days off from work after the incident and 
definitely decided to retire from teaching.  He spoke of 
looking forward to setting up a charitable/non-profit 
organization that would help terminally ill children.  The 
psychiatrist increased the Trazodone dose at the veteran's 
request.  The GAF was 50.  

When the veteran saw the VA psychiatrist in June 2003, he 
reported improved sleep since deciding to retire from work 
and said his irritability had also decreased.  The GAF score 
was 55.  Individual therapy notes show that the veteran 
continued to teach driver's education classes and that in 
July 2003, the veteran reported stress involved with a car 
not being available.  He said his wife had noted the veteran 
was dreaming more and talking in his sleep.  In 
September 2003, the veteran reported to the psychiatrist that 
he had experienced worsening of sleep with more frequent 
nightmares and early morning awakenings, occurring about four 
times a week.  The veteran reported increased stress with the 
war in Iraq and its increasing similarity to Vietnam.  He 
also reported that he had recently started group therapy.  
The psychiatrist noted the veteran was mildly depressed. The 
GAF score was 55.  At an individual therapy session in 
September 2003, the veteran described being irritable and on 
edge.  The therapist noted the veteran's mood was slightly 
dysphoric but improved from the last session.  His range of 
affect was appropriate.  

In mid-September 2003, the veteran reported that his sister 
had died unexpectedly and he was having an increase in 
difficulty falling asleep and was experiencing daytime 
drowsiness.  The psychiatrist stated that bereavement was 
discussed as a new contributing factor to the veteran's 
symptoms.  The veteran's mood was depressed and anxious.  The 
GAF was 50.  Sleep medication was changed at the veteran's 
request.  At an individual therapy visit in October 2003, the 
veteran said that since his retirement some days were good 
and he enjoyed the freedom, while on other days he found that 
idle time allowed for time for intrusive memories.  

In a letter dated in November 2003, the vice-principal of the 
high school where the veteran had taught stated that the 
veteran was an excellent teacher.  He said that the veteran's 
classes consisted of many "at-risk" students.  The vice-
principal said that the veteran had experienced a serious 
confrontation with one of these students when the student 
demonstrated an action of gross disrespect toward the 
veteran.  The veteran reported that in his reaction to the 
student he felt he was at the point where he could have 
physically harmed the student but instead brought the student 
directly to the vice-principal.  The vice-principal said the 
incident bothered the veteran so much that he took five days 
of sick leave to diffuse whatever was bothering him.  He said 
that on the veteran's return to work, he attempted to control 
several other stressful student confrontations but was unable 
to deal with these problems effectively.  The vice-principal 
said that these events led the veteran to retire at the end 
of the 2002-3003 school year.  

When he saw his VA psychiatrist in December 2003, the veteran 
said he had become more troubled about past events, 
particularly his war experiences.  He said he had stopped 
going to social events and stayed home from Thanksgiving 
dinner, which he had not done before. He said he also noticed 
an increase in irritability and problems with concentration.  
The veteran's mood was depressed and anxious, and his affect 
was constricted, but appropriate.   The GAF score was 50, and 
the veteran was started on a trial of citalopram.  At a VA 
individual therapy visit later that day, the veteran stated 
he had had some ups and downs and said he had been more 
depressed around Thanksgiving.  The veteran's mood was 
slightly depressed, and his range of affect was constricted 
but appropriate to the situation.  

In a letter dated in January 2004, another veteran, who had 
known the veteran during and since service, said that when he 
had gotten together with the veteran about three years ago, 
the veteran told him about the rage and anger he had been 
having for many years.  The veteran told him that he could 
not keep working as a teacher of troubled kids because he 
would like to kill them if there were no laws to protect the 
kids.  The veteran's friend reported that the veteran told 
him of an incident where if it were not for a desk between 
him and the unruly boy, he would have killed the boy with his 
bare hands.  

In January 2004, the veteran saw the VA psychiatrist and 
reported that his father, who had been ill for a longtime, 
had died two days ago.  The veteran's mood was depressed and 
anxious, and his affect was constricted but appropriate.  The 
GAF was 50.  At a visit in late January 2004, the 
psychiatrist noted that the veteran had good insight into how 
the recent deaths of his sister and father stirred up 
memories and feelings about his Vietnam experience.  The 
veteran reported some nights with disrupted sleep but said 
that overall his sleep was good.  He said he knew he would 
have some disturbed sleep because of his bereavement.  The 
mood was depressed and anxious, and his affect was 
constricted but appropriate.  The GAF was 50.  

In a VA mental health services master treatment plan dated in 
February 2004, it was noted that the veteran had been in 
treatment for more than a year and had made some gains and 
was generally stable.  It was also noted that he attended 
group therapy weekly and was seen for individual therapy once 
or twice a month.  The veteran was no longer working full 
time but continued to work part time and owned his own 
driver's education school.  The veteran was still trying to 
cope with the loss of his father.  The veteran's problems 
were described as including intrusive memories and dreams 
related to his experiences in Vietnam.  The GAF score was 60.  

When he saw his VA psychiatrist in March 2004, the veteran 
said he continued to isolate and did not feel like 
socializing, even with his family.  He did acknowledge that 
he was enjoying the VA PTSD therapy group.  The psychiatrist 
continued the GAF score of 50.  At his individual therapy 
session in March 2004, the veteran discussed feeling 
comfortable talking with other veterans in the PTSD group but 
admitted he still tended to avoid his wife and son because he 
just wanted to be alone.  In late March 2004, the veteran 
said the antidepressant medications were helping improve his 
mood.  He said he was having more difficulty tolerating his 
work as a driving instructor and felt it was time to quit 
doing this type of work.  

At an April 2004 visit with his VA psychiatrist, the veteran 
said that overall he felt he was doing well.  He said he had 
been cutting back on his work giving driving lessons because 
he had noticed a decrease in his concentration.  He was 
thinking about doing some type of volunteer work.  He said 
that is family relationships had improved.  The psychiatrist 
described the veteran's mood as mildly depressed and anxious 
and his affect as constricted, but appropriate.  The GAF 
score was 58.  The plan was to continue citalopram and to 
continue Ambien as needed.  At his individual therapy session 
in May 2004, the therapist described the veteran's mood as 
improved.  The veteran reported he had not been sleeping well 
and felt this was being triggered by news stories from Iraq.  

At his July 2004 visit with his VA psychiatrist, the veteran 
reported an increase in depression in response to the 4th of 
July and Memorial Day celebrations.  He said that he had been 
able to pull himself out it and said he also noticed that 
when he became angry in one situation, he did not allow it to 
spill over into other unrelated situations.  He veteran 
agreed to continue with his current medications.  The GAF 
score was 58.  At his individual therapy session in 
July 2004, the veteran reported he had been busy with his 
driving school since a lot of teenagers were taking lessons 
during summer vacation.  The therapist said the veteran's 
mood was mildly dysthymic, and his range of affect was 
appropriate.  The GAF score was 60.  

When he saw his VA psychiatrist in September 2004, the 
veteran said that his wife reported that he had been yelling 
in his sleep for about a month.  The veteran said he did not 
remember yelling, and he denied any nightmares.  He said that 
he had found that by reducing his sleep time to 5 hours, he 
felt more rested.  The psychiatrist described the veteran's 
mood as euthymic and his affect as constricted, but 
appropriate.  The GAF score was 65.  In November 2004, the 
veteran reported an increase in depressed mood over the past 
month, with episodes lasting less than a day.  He said he was 
usually able to do something to make himself feel better.  
The veteran's mood was euthymic, and his affect was 
constricted but appropriate.  The GAF score was 55.  

In January 2005, the veteran reported to his VA psychiatrist 
that his mother-in-law had died two days ago after falling 
down a flight of stairs and that although she had been ill 
with cancer, her death was unexpected. The veteran said that 
he had been feeling depressed since his last appointment and 
that his mood did not improve after increasing citalopram or 
after the holiday season passed.  Although it was discussed 
that part of his depressed mood was appropriate due to the 
death of his mother-in-lay, they agreed to a trial of 
ventlafaxine given that the veteran's mood had been 
consistently depressed since his last appointment.  The 
psychiatrist described the veteran's mood as depressed, and 
assigned a GAF score of 50.  

In the report of a February 2005 VA examination, the 
psychiatrist reviewed the veteran's treatment history and the 
letters from the vice-principal and from his friend.  At the 
examination, the veteran reported that his Vietnam experience 
was constantly on his mind, but especially intrusive and 
distressing thoughts occurred when he was exposed to intense 
cues.  For the veteran, intense cues were major negative 
events in Iraq, which occurred about once or twice a week.  
The veteran also reported nightmares about once or twice a 
week.  He said they were still severe to the point that he 
could assault his wife if they slept in the same bed.  The 
veteran reported he had intense flashbacks whenever he heard 
helicopters fly overhead.  He said that when exposed to 
intense cues, he felt intense anxiety, then anger, and then 
depression.  

The veteran said that since his last VA exam, his tendency to 
isolate had worsened and he had been avoiding his children 
more although for the first time since Vietnam he had been 
able to "hang out" with his fellow PTSD group therapy 
members.  The veteran also said that since his last 
examination he had more difficulty falling asleep, but Ambien 
helped with this.  The veteran said that his irritability and 
anger had been getting worse ever since September 11, 2001, 
but that he "exploded" during the incident in May 2003 when 
he blew up at a student.  The veteran said that ever since 
then he had felt that his irritability and risk of exploding 
were such that, even though not working had been very 
difficult for him, he did not feel it was safe for him to 
teach again.  He said that also was a big reason he avoided 
his children more and needed alone time, even from his wife.  
The veteran reported difficulty concentrating and said he was 
hypervigilant and only let his guard down around people he 
knew well.  He said his startle response could be violent, as 
when awakened.  The psychiatrist noted that the veteran's 
occupational functioning could be seen as severely impaired 
because he was not able to go back to his job of teaching at-
risk students, even in a limited capacity, but the 
psychiatrist pointed out that the veteran's particular job 
had required an enormous amount of patience and self 
restraint.  The psychiatrist said that if the veteran had a 
job that had minimal interpersonal contact, he could probably 
be somewhat productive, though still impaired.  He said the 
veteran's social functioning appeared moderately impaired.  

On mental status examination, the veteran was oriented in all 
spheres.  There were no delusions or hallucinations.  The 
veteran denied suicidal or homicidal thoughts, ideations, 
plans or intent.  His ability to maintain minimal personal 
hygiene and other basic activities of daily living were 
intact.  There was no memory loss or impairment, and there 
were no obsessive or ritualistic behaviors that interfere 
with routine activities.  The veteran's rate and flow of 
speech were normal.  The veteran reported no panic attacks.  
The psychiatrist described the veteran's mood as depressed 
and described the veteran's anger control as significantly 
impaired.  He said that because this was the root of the 
veteran's functional impairment, it caused him depression and 
decreased motivation.  The psychiatrist stated that his 
assessment was that the veteran's PTSD was of moderate 
severity.  He said that the veteran's adjustment disorder 
with depressed mood was largely due to not being able to 
work, which in turn was due to the PTSD.  He said that 
bereavement also contributed to the veteran's depressed mood.  
The GAF score was 52.  The psychiatrist said the prognosis 
for improvement was good and the veteran might be able to 
improve to the point that he could be trained to do another 
occupation that did not have high social interaction demands.  
He also said that the prognosis of improvement of his social 
functioning back to his baseline of 5 years ago was good, but 
that at baseline he still had mild-moderate social 
functioning impairment.  

In a statement received in April 2005, the veteran said that 
he continues to have nightmares and flashbacks and finds it 
difficult to maintain his relationship with his wife.  He 
said that as recently as six months ago, after arguing with 
his wife, he was feeing alone and depressed and felt like 
ending it all.  He said he isolates himself from everyone.  
He also said that he has difficulty organizing his day and 
has no desire to fill it with meaningful tasks.  He described 
himself as feeling overwhelmed and stressed out and not 
wanting to undertake any new projects.  

In a statement received in April 2005, the veteran's wife 
said the veteran rarely slept more than five or six hours a 
night and that those hours were filled with visions of 
Vietnam, death, destruction and unpleasant experiences.  She 
said that she and the veteran had slept in separate bedrooms 
for the past 25 years because the veteran's nightmares, which 
led to his thrashing and yelling in bed, and made it unsafe 
to sleep with him.  She stated that the veteran has no 
friends except for the veterans from his therapy group.  She 
also said that the veteran had isolated himself and had 
become less communicative in the last few years.  The 
veteran's wife said that the veteran's therapy group had 
helped him and had given him something to look forward to, 
but that he still had not been able to maintain any 
relationship with anyone else, including his family.  

At a VA individual therapy session in April 2005, the veteran 
reported that overall he was doing okay, but he expressed 
some concern that he had been having Vietnam nightmares every 
night lately.  He felt the likely trigger was news stories of 
local servicemen who had been killed or injured in the 
current war.  The veteran reported that he was removing 
himself from the daily responsibilities of his driving school 
business and his wife was now running the business.  The 
veteran said he was considering some other activities that he 
would enjoy to keep him occupied during the day and was 
planning on joining the veteran's relapse prevention group 
staring the next week.  

When he saw his VA psychiatrist in April 2005, the veteran 
reported he had enjoyed his first meeting with the Relapse 
Prevention Group.  The also stated that he had started to 
exercise again and that this had helped to improve his mood.  
Medications were adjusted.  The GAF score was 55.  

At a VA PTSD group therapy session in May 2005, the 
discussion concerned defining friends, worrying, and losing 
ones temper, and setting goals.  The therapist said the 
impact of PTSD was most greatly noted in terms of 
socializing, temper, and worry.  The GAF score for the 
veteran was 55.  At a VA Relapse Prevention Group meeting in 
May 2005, the veteran checked in stating he felt depressed 
and anxious.  The session involved a continuation of 
discussions and exercises associated with grief.  The 
therapist said the veteran checked out of the session feeling 
good.  The veteran reported he was glad to meet a fellow Navy 
man and felt more connected as a result of attending the 
group.  

At a conference with a DRO in June 2005, the veteran reported 
continuing PTSD treatment through VA.  He said he had not 
worked since August 2003 and had retired from teaching after 
27 years because he could no longer handle the stresses of 
teaching due to his service-connected PTSD.  

At a visit to his VA psychiatrist in June 2005, the veteran 
reported no significant change in mood and said he continued 
to have decreased energy and motivation, which he thought 
might be related to the grief work being done in his Relapse 
Prevention Group.  On mental status examination, the 
veteran's mood was mildly depressed.  His affect was 
constricted, but appropriate.   The GAF score was 55.  

In a letter dated in June 2005, the veteran's VA psychiatrist 
stated that he had been treating the veteran for PTSD since 
April 2003 and that soon after that it became apparent that 
the stresses from the veteran's work were having a profound 
impact on his PTSD and in turn, his PTSD was greatly 
affecting his ability to perform his job.  The psychiatrist 
said this was clearly manifested in the veteran's 
irritability from his PTSD and his having a lower tolerance 
for problem behavior from his students.  The psychiatrist 
said that over the course of his treatment it had also become 
apparent that the veteran's PTSD had had an impact on his 
family relationships, most recently manifested in the 
veteran's relationship with one of his sons.  The 
psychiatrist said it was both his clinical opinion and that 
of the treatment team that the veteran's PTSD had had a 
significant impact on his ability to work and on his social 
relationships.  

In July 2005, the veteran reported to his VA psychiatrist 
that he had had an increase in depression and a decrease in 
appetite for the past 1 - 2 weeks due to news of several Navy 
SEALs being killed in Afghanistan.  The veteran said it made 
him think about how many SEALs have problems with personal 
relationships and he in turn reflected on his family 
relationships and what an important role his wife played in 
their staying together.  He also talked about his 
relationship with his son.  On mental status examination, the 
veteran's mood was mildly depressed, and his affect was 
constricted, but appropriate.  The GAF score was 55.  
Medications were continued.  It was noted that the veteran 
reported that he would be unable to attend the Relapse 
Prevention Group for the next month because of volunteer work 
he was doing with school children after school hours.  At his 
individual therapy session later that day, the veteran 
described his volunteer work stating he was volunteering his 
time up to three days a week by working with at-risk 
students.  The veteran said he felt good about his 
participation, enjoyed it, and felt he was doing something 
worth while.  The therapist said the veteran's mood was 
euthymic and his range of affect was full.  

At a VA individual therapy session in September 2005, the 
veteran said he was feeling more stable and attributed it to 
a better sense of determination to engage in helping 
activities with others and paying attention to both his 
physical health and decreasing his stress level.  In regard 
to helping others, he felt his participation in the program 
with at-risk students, which was continuing to some extent, 
got him back on track and feeling better about himself.  He 
said he had decided to pull back on his participation in his 
business as a driving instructor as he realized that it had 
been a source of stress.  He also said he had been spending 
more time with his wife and was communicating better with his 
son.  The therapist said the veteran's mood was euthymic, and 
his range of affect was appropriate.  

When he saw his VA psychiatrist in November 2005, the veteran 
said that he felt things had been going well and said that 
his mood and anxiety had been well controlled.  He said he 
had been having a harder time falling asleep and had taken 
Ambien with good effect.  On mental status examination, the 
veteran's mood was mildly depressed, and his affect was 
constricted, but appropriate.   The GAF score was 60.  At a 
VA PTSD group therapy session in January 2006, the veteran 
checked in noting that he missed his brothers, with whom he 
had recently vacationed, and he said he felt thankful for his 
close connection with his wife.  

At a visit with his VA psychiatrist in February 2006, the 
veteran said that overall he continued to do well.  The 
veteran said he would like to start doing some volunteer work 
because he felt he had too much free time.  He discussed the 
possibility of becoming involved in mentoring returning 
Operation Iraqi Freedom/Operation Enduring Freedom veterans, 
particularly local reservists trying to adjust to coming back 
home.  The veteran's mode was euthymic, and his affect was 
constricted, but appropriate.  The GAF score was 65.  

At a VA PTSD group therapy session in April 2006, the veteran 
reported that he was continuing to exercise and was involved 
in family activities, which he stated he enjoyed.  At a 
May 2006 session, the veteran reported an improved mood since 
adding more exercise into his life.  At the session the 
following week, the veteran checked in feeling down and said 
he could not get motivated to do anything.  

The record includes a VA mental health master treatment plan 
dated in June 2006 in which it was stated that the veteran's 
strengths are that he is intelligent, thoughtful, articulate, 
and motivated to work on issues related to war and personal 
problems.  Additional strengths listed are good insight, 
positive attitude, and caring about people.  The writer 
described the veteran as very patient, kind, and respectful 
of others.  Limitations listed for the veteran were past 
history of keeping busy to avoid dealing with problems and 
history of depressed mood and anxiety, which might impact his 
motivation.  Problems also included history of seep problems 
and depressed mood with difficulty adjusting to retirement.  
He was noted to have shown depressive symptoms such as poor 
sleep, feeling down, and limited motivation to get active.  
Other problems included intrusive memories of Vietnam war 
experiences.  The GAF score was 58.  The plan was to continue 
group and individual therapy and medication management with 
his VA psychiatrist.  



Rating criteria

Under the VA Schedule for Rating Disabilities and the General 
Rating Formula for Mental Disorders, a 50 percent disability 
evaluation is warranted for PTSD that is productive of 
occupational and social impairment with reduced reliability 
and productivity due to symptoms such as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks occurring more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material or forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.  See 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  

A 70 percent disability evaluation is warranted for PTSD that 
is productive of occupational and social impairment with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood due to symptoms such 
as suicidal ideation; obsessional rituals that interfere with 
routine activities; intermittently illogical, obscure, or 
irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.  Id.  

A 100 percent schedular evaluation requires total 
occupational and social impairment due to symptoms such as 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, a persistent danger of hurting himself or others, 
an intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene), 
disorientation to time or place, and memory loss for names of 
close relatives, own occupation, or own name.  Id.

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed. 1994).  The Board notes that an examiner's 
classification of the level of psychiatric impairment, by 
words or by a GAF score, is to be considered but is not 
determinative of the percentage rating to be assigned.  
VAOPGCPREC 10-95.

A GAF of 21 to 30 is defined as behavior considerably 
influenced by delusions or hallucinations or serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriate, suicidal 
preoccupation) or an inability to function in almost all 
areas (e.g., stays in bed all day, no job, home or friends).  
A GAF of 31 to 40 is indicative of some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up younger 
children, is defiant at home, and is failing at school).  A 
GAF of 41 to 50 is indicative of serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF of 51 to 60 is defined as moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A GAF of 61 to 70 is 
indicative of some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships.  

Analysis

In this case, after careful review of the record, and for the 
reasons and bases expressed below, the Board finds that the 
symptoms of the veteran's PTSD do not warrant a rating in 
excess of the currently assigned 50 percent.  

The Board finds that during the appeal period, that is, since 
August 2002, the veteran's PTSD has been manifested primarily 
by sleep problems with nightmares, intrusive thoughts of 
Vietnam, depression, anxiety, irritability, and some 
estrangement from others.  At one point in the appeal period, 
in May 2003, the veteran reported suicidal thoughts but said 
he had no plan or intention.  Otherwise, in none of the 
medical evidence is there a showing of suicidal ideation, 
evidence of obsessional rituals, or illogical, obscure, or 
irrelevant speech.  There has been no showing of panic, and 
while depression has been described as being related to the 
veteran's PTSD, it has not been shown to affect the veteran's 
ability to function independently, appropriately and 
effectively.  The veteran's symptoms do include irritability, 
but during the appeal period, he has not been shown to be 
violent, and in fact demonstrated impulse control in 
extremely stressful situations.  He is oriented in all 
spheres, and he has been described as being neatly dressed, 
precluding a finding of neglect of personal appearance and 
hygiene.  

The Board acknowledges that PTSD symptoms were a significant 
factor in the veteran's decision to retire from his 25-year 
teaching career, but the veteran continued with his driver's 
education business for years after he stopped teaching 
in 2003.  In this regard, the psychiatrist who examined the 
veteran in February 2005 pointed out that although the 
veteran could not go back to his job of teaching at-risk 
students, a job that required an enormous amount of patience 
and self restraint, he indicated that the veteran was not 
precluded from a job that required minimal interpersonal 
contact.  This does not, in the Board's judgment, indicate 
difficulty in adapting to stressful circumstances to such a 
degree as to meet or approximate the criteria for a 
70 percent rating for PTSD.  

The Board also acknowledges that on several occasions the 
veteran's treating psychiatrist assigned a GAF score of 50, 
which indicates serious symptoms.  Review of the record 
shows, however, that these occasions included the time just 
before the veteran's retirement from teaching in the spring 
of 2003 and times of the veteran's bereavement associated 
with the death of his sister, father, and mother in law.  
Further, though the veteran indicates he has had difficulty 
in his relationship with his son and finds it difficult to 
maintain his relationship with his wife and also says he 
isolates himself, the record shows that the veteran has 
described his wife as his closest confidant and friend and 
reported improvement in his family relationships, including 
vacationing with his brothers on the mainland.  In addition, 
the Board notes that in June 2002, prior to the appeal 
period, the VA mental health record shows that the veteran 
said he had no friend or anyone to talk to, but that over the 
course of the appeal period, he established relationships 
with other veterans in his PTSD therapy group and his Relapse 
Prevention Group, including social activities not associated 
with treatment.  The record also shows the veteran actively 
participated in volunteer work, including up to three days a 
week working with at-risk students as described in 2005 and 
in 2006 was discussing the possibility of becoming involved 
in mentoring returning Operation Iraqi Freedom/Operation 
Enduring Freedom veterans.  

As outlined above, the veteran's PTSD symptoms do not meet or 
approximate the criteria for a 70 percent rating, and the GAF 
scores assigned during the appeal period are consistent with 
this finding.  While the VA psychiatrist assigned a GAF score 
of 50 at the time the veteran was retiring from his teaching 
job and during times of the veteran's bereavement associated 
with the deaths of family members, all other GAF scores 
assigned by other mental health care professionals, including 
during the same and other periods, ranged from 52 to 70, most 
often in the range from 55 to 60.  As noted earlier, GAF 
scores in this range are indicative of moderate symptoms or 
moderate difficulty in social occupational, or school 
functioning, which is consistent with the currently assigned 
50 percent rating.  

Based on the foregoing evidence, the Board concludes that the 
criteria for a rating in excess of 50 percent for PTSD have 
not been met at any time since August 2002.  As noted above, 
in order to be assigned the next higher 70 percent disability 
rating there must be evidence of occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood.  Here, 
although there is undoubtedly social and industrial 
impairment, the Board finds that the overall picture of the 
veteran's symptomatology does not more nearly approximate the 
criteria for a rating in excess of 50 percent.  Further, 
although there has been variability in the veteran's level of 
depression and other symptoms associated with his PTSD, there 
does not appear to have been either worsening of or a 
diminution of PTSD symptoms at any time since service 
connection was awarded effective in August 2002 that would 
warrant the application of staged ratings in this case.  

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the assignment of an initial rating in excess of 50 percent 
for the veteran's PTSD.  The benefit of the doubt rule is 
therefore not for application because the evidence is not in 
relative equipoise.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  
The benefit sought on appeal therefore must be denied.  


ORDER

Entitlement to an initial rating in excess of 50 percent for 
PTSD is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


